Citation Nr: 0307196	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  02-00 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
frostbite of the feet.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran had active service from December 1945 to February 
1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for residuals of frostbite of the feet.  

In December 2002, the veteran presented testimony at a 
personal hearing before the undersigned Acting Veterans Law 
Judge at the RO.  A transcript of the hearing has been 
prepared and associated with the claims folder.


FINDINGS OF FACT

1.  Service connection for residuals of frostbite of the feet 
was denied by the Board in a June 1997 decision.

2.  There is a professional opinion wherein a physician 
attributed residuals of frostbite of the feet to active 
service, which must be considered in order to fairly decide 
the merits of the claim.

3.  Residuals of frostbite of the feet are attributable to 
service.


CONCLUSIONS OF LAW

1.  The June 1997 Board decision, which denied service 
connection for residuals of frostbite of the feet, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2002).

2.  The evidence received since the June 1997 Board decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  Residuals of frostbite of the feet were incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

I. New & Material

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

The Board notes that at the time of the June 1997 Board 
decision, the evidence of record consisted of service medical 
records, private medical records dated from 1993 to 1996, VA 
examination report dated in April 1996, statements and 
testimony by the veteran, and other various documents.  The 
Board denied service connection for residuals of frostbite of 
the feet, determining that there was no evidence of record, 
which linked the post service treatment for frostbite to his 
period of active service.  The Board also made findings that 
the evidence of record did not prove or disprove whether the 
veteran's foot problems were incurred in or resulted from 
service.  That decision is final.  38 U.S.C.A. § 7104.

Since that decision, the veteran has submitted additional 
statements and testimony, to include a November 2002 
statement from a private doctor of podiatric medicine that he 
submitted to the undersigned Acting Veterans Law Judge at the 
December 2002 hearing.  In that opinion, the doctor stated he 
had been treating the veteran since April 2000 for peripheral 
neuropathy of the feet and attributed the peripheral 
neuropathy to frostbite in service.  At that hearing, the 
veteran also gave more specific information as to the origin 
of his residuals of frostbite of the feet.

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has presented evidence since the 
June 1997 Board decision, which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection for residuals 
of frostbite of the feet.  See 38 C.F.R. § 3.156(a).  
Specifically, the Board finds that the November 2002 private 
medical statement provided a link between the veteran's 
current foot problems and service, which addressed the basis 
for the last disallowance.  See Evans, 9 Vet. App. at 284.  
Moreover, the testimony at the December 2002 Board hearing 
provided amplifying detail as to the origins of the veteran's 
residuals of frostbite of the feet in service.  See Hodge, 
155 F.3d at 1363.  Additionally, the undersigned Acting 
Veterans Law Judge found the veteran's testimony to be 
credible.  Accordingly, the claim is reopened.

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed.  
However, once the claim is reopened, the presumption that it 
is credible and entitled to full weight no longer applies.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for residuals of frostbite of the feet.  The 
November 2002 opinion from the CM, D.P.M. establishes a nexus 
between the diagnosis peripheral neuropathy, both feet and 
active service.  Dr. M. stated that the veteran sustained 
frostbite injury to his feet in 1946.  He opined that the 
injury sustained in 1946 had caused irreparable damage to the 
peripheral nerves in the veteran's feet.  He further stated 
that it was well documented that frostbite injury caused 
irreparable nerve damage.  The Board notes that there is no 
competent evidence to refute this determination, and thus 
service connection for residuals of frostbite of the feet is 
granted.  


ORDER

Service connection for residuals of frostbite of the feet is 
granted.  



____________________________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

